DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant's amendment filed on 10/27/2021 have been entered and fully considered.  Claims 1, 11 and 17 are amended, claims 2, 5, 6, 12 and 18 are canceled, and claims 1, 3, 4, 7-11, 13-17 and 19-29 are currently pending.

Response to Arguments
Applicant's arguments with respect to claims 1, 4, 11, 14, 17 and 20 have been fully considered but are moot based upon the new grounds of rejection necessitated by applicant's amendment.
Claims 3, 7-10, 13, 15, 16 and 19 have been previously objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 21-29 are allowable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1, 4, 11, 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2019/0069172 A1), in view of Smit et al. (EP 2,887,717 A1), hereinafter Smit, further in view of Wallis (US 2015/0304846 A1), additionally in view of Zhang (US 2017/0150472 A1). 

Regarding claim 1, Li teaches a computer-implemented method as implemented by one or more computing devices in a core network of a network operator, the one or more computing devices configured with specific computer-executable instructions (Figure 12) comprising:
receiving, from a user equipment (UE), a request to register a virtual line with the core network (Figures 11, 13, Paragraphs 0113, 0135 and 0136; terminal VSIM card request registration on the wireless network), wherein the request to register the virtual line comprises a token (Figures 11, 13, Paragraphs 0115, 0121, send the authentication pseudo-random code to a service center of the VSIM card and waits for the service center of the VSIM card to feed back a calculation result);
initiating a deregistration of a native SIM line associated with the UE (Figures 11, 13, Paragraphs 0114, 0135 and 0136; physical SIM card enters a deregistered state);
querying using the token (Figures 11, 13, Paragraphs 0115, 0121 and 0124; send the authentication pseudo-random code to a service center of the VSIM card and waits for the service center of the VSIM card to feed back a calculation result);
initiating a registration of the native SIM line associated with the UE after initiating the deregistration of the native SIM line associated with the UE (Figures 11, 13, Paragraphs 0114 and 0115; deregister physical SIM after registering the VSIM.  After the terminal receives the authentication pseudo-random code, the communication protocol stack starts a communication of the physical SIM card, restore the data connection between the communication protocol stack of the physical SIM card and the wireless network);
determining, subsequent to initiating the registration of the native SIM line (Figures 11, 13, Paragraphs 0116 and 0124; after the terminal receives the authentication calculation result sent back by the service center of the VSIM card, the communication protocol stack switching control unit suspends the communication protocol stack of the physical SIM card of the terminal, switches to the communication protocol stack of the VSIM card.  In a case where the registered state is not kept, procedures such as registration on the wireless network and establishment of the data service are to be executed again), that the UE is not authorized to register the virtual line based at least in part on querying the token (Figures 11, 13, Paragraphs 0116, 0118 and 0151; if authentication is refused based on the calculation result of the pseudo-random code);
the registration of the native SIM is successful (Figures 11, 13, Paragraphs 0118, 0119 and 0151; communication continues via registered physical SIM); and
transmitting a message to the UE (Figures 11, 13, Paragraph 0150; the terminal 1000 receives authentication refusal information or expiration information sent back by the network), wherein reception of the message causes the UE to indicate that the virtual line is not registered (Figures 11, 13, Paragraphs 0118; the VSIM card information is suggested to be updated, that is, it is suggested to return to the first stage), and caused the UE to be capable of initiating and receiving communications over the core network using the native SIM line (Figures 11, 13, Paragraphs 0118, 0119 and 0151; communication continues via registered physical SIM).  
Li does not explicitly disclose querying an authentication and authorization gateway (AAG) using the token, wherein reception of the token causes the AAG to indicate whether the token is valid; determining that the UE is not authorized to register the virtual line based at least in part on querying the AAG.  In an analogous art, Smit teaches querying an authentication and authorization gateway (AAG) using the token (Paragraph 0012; receiving, by the AuC, an authentication request corresponding to a (first) attempt to register to the network from a subscriber unit comprising a subscriber identification means including a subscriber identity, such as a Subscriber Identity Module, SIM or virtual SIM (vSIM) profile including an International Mobile Subscriber Identity (IMSI)), wherein reception of the token causes the AAG to indicate whether the token is valid (Paragraphs 0012 and  0039; the subscriber unit 301 sends again an authentication information request 406 to the AuC. In this case, however, the AuC does recognize the user as to be provisioned, and calculates the authentication vectors and keys 407 that then sends to the subscriber unit 301 as an authentication information response. From this moment, the subscriber unit 301 is both provisioned and ; ; determining that the UE is not authorized to register the virtual line based at least in part on querying the AAG (Paragraphs 0012 and 0037; if however the AuC does not recognize the subscriber, it generates an error response message 402 which it then sends 403 to the subscriber unit 301).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Li and Smit because it would alleviate effect on the performance and possibly financial impact due to licensing (Smit, Paragraph 0009).
The combination of Li and Smit may not specifically teach receiving an indication that the registration of the native SIM is successful; and transmitting a message to the UE indicating that the native SIM line is registered.  In an analogous art, Wallis teaches receiving an indication that the registration of the native SIM is successful (Figure 9, Paragraphs 0003 and 0026; authentication center AuC may send authentication response back to the UE); and transmitting a message to the UE indicating that the native SIM line is registered (Figure 9 and Paragraph 0029; registration and access request OK).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Li, Smit and Wallis because it defines a newer security protocol for the UE to access IMS network (Wallis, Paragraph 0007).
The combination of Li/Smit/Wallis may not specifically teach initiating a registration of the native SIM line prior to initiating a registration of the virtual line.  In an analogous art, Zhang teaches initiating a registration of the native SIM line prior to initiating a registration of the virtual line (Figure 5 and Paragraphs 0050 and 0051; 

Regarding claim 11, claim 11 recites similarly features as claim 1, thus is rejected for at least the same reason as discussed above regarding claim 1.  Further, Li teaches non transitory, computer-readable storage media comprising computer executable instructions (Paragraphs 0049 and 0185; computer storage medium may store an execution instruction), wherein the computer-executable instructions, when executed by a computer system, cause the computer system to perform (Paragraphs 0049 and 0191; a processor executes the acts in the method of this embodiment according to a program code stored in the storage medium) the same steps as claim 1.

Regarding claim 17, claim 17 recites similarly features as claim 1, thus is rejected for at least the same reason as discussed above regarding claim 1.  Further, Li teaches a core network (Figure 5 and Paragraph 0023; core network IMS) comprising: an interrogating call session control function (I-CSCF) (Figure 5 and Paragraph 0024; I-CSCF); and a proxy-call session control f unction (P-CSCF) (Figure 5 and Paragraph 0024; S-CSCF) comprising a processor (Paragraphs 0049 and 0191; a processor in communication with the I-CSCF and configured with specific computer-executable instructions (Figure 5 and Paragraph 0024; S-CSCF in communication with I-CSCF).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Li and Wallis because it would allow older SIM-based UE to access core network (Wallis, Paragraph 0007).

Regarding claims 4 and 14, the combination of Li/Smit/Wallis/Zhang teaches all of the limitations of claims 1 and 11, as described above.  Further, Li teaches wherein determining that the UE is not authorized to register the virtual line (Figures 11, 13, Paragraphs 0116 and 0151; if authentication is refused based on the calculation result of the pseudo-random code) further comprises: receiving a response indicating that the token is invalid (Figures 11, 13, Paragraphs 0116 and 0150; the terminal 1000 receives authentication refusal information or expiration information sent back by the network).  

Regarding claim 20, the combination of Li/Smit/Wallis/Zhang teaches all of the limitations of claim 17, as described above.  Further, Li teaches wherein further configured with specific computer-executable instructions (Paragraphs 0049 and 0185; computer storage medium may store an execution instruction) to: receive a response indicating that the token is invalid (Figures 11, 13, Paragraphs 0116 and 0150; the terminal 1000 receives authentication refusal information or expiration information sent back by the network).
the P-CSCF (Figure 5 and Paragraph 0024; S-CSCF).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Li and Wallis because it would allow older SIM-based UE to access core network (Wallis, Paragraph 0007).

Allowable Subject Matter
Claims 3, 7-10, 13, 15, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-29 are allowable.
The following is an examiner’s statement of reasons for allowance:
Applicant's invention is drawn to an improved core network that allows a UE to still initiate and/or receive communications via a native SIM line even if the registration of a virtual line fails.
The prior arts of record, Li, Smit and Wallis, and a thorough search discloses various aspects and features of applicant's claimed invention but fail to explicitly or implicitly teach or disclose 
querying an authentication and authorizing gateway (AAG) using the SAT; receiving a response indicating that the SAT is valid; querying an identity and access management (JAM) using an identifier associated with the UE; receiving a second response indicating that the UE is not associated with permissions that allow the UE to register the virtual line; initiating a registration of the native SIM line associated with the 
transmitting a message to the UE indicating that the native SIM line is registered, wherein reception of the message causes the UE to indicate that the virtual line is not registered and causes the UE to be capable of initiating and receiving communications over the core network using the native SIM line. receiving, from the UE, a second request to register a second virtual line with the core network; initiating a second deregistration of the native SIM line associated with the UE; determining that the UE is authorized to register the second virtual line; initiating a second registration of the native SIM line associated with the UE; receiving an indication that the second registration of the native SIM line is successful; initiating a registration of the second virtual line; and transmitting a second message to the UE indicating that the native SIM line and the second virtual line are registered, wherein reception of the second message causes the UE to indicate that the second virtual line is registered, as disclosed in independent claim 22; 
wherein the request to register the virtual line comprises a service authorization token (SAT); query an identity and access management (IAM) using an identifier associated with the UE; receive a second response indicating that the UE is not associated with permissions that allow the UE to register the virtual line; initiate, in response to the determination that the UE is not authorized to register the virtual line, a 
receive, from the UE, a second request to register a second virtual line with the core network; initiate a second deregistration of the native SIM line associated with the UE; determine that the UE is authorized to register the second virtual line; initiate a second registration of the native SIM line associated with the UE; receive an indication that the second registration of the native SIM line is successful; initiate a registration of the second virtual line; and transmit a second message to the UE indicating that the native SIM line and the second virtual line are registered, wherein reception of the second message causes the UE to indicate that the second virtual line is registered, as disclosed in independent claim 27; 
wherein the request to register the virtual line comprises a service authorization token (SAT); -9-Application No.: 16/107592Filing Date:August 21, 2018 query an AAG using the SAT; receive a response indicating that the SAT is valid; query an identity and access management (IAM) using an identifier associated with the UE; receive a second response indicating that the UE is not associated with permissions that allow the UE to register the virtual line: and transmit a message to the UE indicating that the native SIM line is registered such that the UE can communicate over the core network using the native SIM line, as disclosed in independent claim 29.
These functions, in combination of remaining functions are neither taught nor disclosed by the prior art.

Claims 23-25 and 28 are allowed by the virtue of their dependency from allowed independent claims 22 and 27.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.G./           Examiner, Art Unit 2647    

/Srilakshmi K Kumar/SPE, Art Unit 2647